            Case 2:20-cv-05368-JFL Document 4 Filed 11/02/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

VAMSIDHAR VURIMINDI,                          :
    Plaintiff,                                :
                                              :
       v.                                     :       No. 2:20-cv-5368
                                              :
JUDGE DIANA L. ANHALT, et al.,                :
    Defendants.                               :

                                          OPINION

Joseph F. Leeson, Jr.                                                   November 2, 2020
United States District Judge


       Plaintiff Vamsidhar Vurimindi, a former Pennsylvania prison inmate now in the custody

of federal immigration officials awaiting deportation, filed this civil action pursuant to 42 U.S.C.

§ 1983 based on allegations that the named Defendants, Judges Diana L. Anhalt, Idee Fox and

Leon Tucker of the Philadelphia Court of Common Pleas (collectively “the Judicial

Defendants”), Philadelphia District Attorney Lawrence Krasner, and Vurimindi’s court-

appointed attorney Lawrence O’Connor, violated his constitutional rights by prohibiting him

from appearing pro se during his ongoing proceedings under the Pennsylvania Post Conviction

Relief Act (PCRA). Vurimindi also seeks to proceed in forma pauperis. For the following

reasons, the Court grants Vurimindi leave to proceed in forma pauperis and dismisses the

Complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

I.     FACTUAL ALLEGATIONS

       Defendant O’Connor serves as Vurimindi’s court-appointed attorney in a PCRA petition

filed after Vurimindi’s conviction by way of guilty plea on charges of stalking and disorderly

conduct. See Compl. 3, ECF No. 2; see also Commonwealth v. Vurimindi, CP-51-CR-8022-2012


                                                 1
                                              103020
           Case 2:20-cv-05368-JFL Document 4 Filed 11/02/20 Page 2 of 7




(C.P. Phila.). Defendant Anhalt is the judge assigned to the case. Commonwealth v. Vurimindi,

CP-51-CR-8022-2012. Vurimindi asserts he is factually innocent of the charges to which he

entered guilty pleas and is entitled to relief under the PCRA due to alleged ineffective assistance

of trial counsel and other claims. See Compl. ¶¶ 14-15. He asserts that Judge Anhalt will not

permit him to proceed pro se and refuses to permit him to exercise his right of allocution. See id.

at ¶ 24. He also alleges Judge Anhalt is denying him a fair and impartial tribunal. See id. at ¶

27. According to Vurimindi, Attorney O’Connor was appointed on November 25, 2019 to

represent him after he filed a pro se PCRA petition, but he was not informed of the appointment

until February 10, 2020. See id. at ¶ 29. O’Connor has allegedly failed to follow Vurimindi’s

instructions on how to prosecute the PCRA petition. See id. at ¶¶ 31-32. Vurimindi tried to

contact the Judicial Defendants but they did not help him. See id. at ¶ 33.

       Because of continued disagreement with how his PCRA petition should proceed,

Vurimindi filed a pro se motion to remove O’Connor as his attorney. See id. at ¶ 40. He again

asked Judge Anhalt for permission to proceed pro se on September 14, 2020. See id. at ¶ 43. He

alleges that O’Connor has been ineffective in his representation, and Vurimindi has the right to

self-representation that has been denied by Judge Anhalt. See id. at ¶¶ 46-47. He alleges he will

suffer irreparable harm should Judge Anhalt rule on the version of his PCRA petition that was

filed by O’Connor, rather than his pro se petition. See id. at ¶ 48. Vurimindi notified the

Judicial Defendants and Krasner that he would suffer irreparable harm, but they have ignored

him. See id. at ¶ 51. Vurimindi seeks declaratory relief that all Defendants’ actions are illegal

and unconstitutional, an injunction preventing Defendants from interfering in his right to proceed

pro se on his PCRA petition or deciding his petition while he is represented by O’Connor, and an




                                                 2
                                              103020
           Case 2:20-cv-05368-JFL Document 4 Filed 11/02/20 Page 3 of 7




order directing the Judicial Defendants to remove O’Connor and provide Vurimindi with

discovery material. See id. at 35-37.

       A review of public records confirms that, following a period of delay to assess

Vurimindi’s competency, he entered guilty pleas to charges of stalking and disorderly conduct on

April 25, 2014 and was sentenced by Judge Anhalt to a term of incarceration of 15-30 months.

Commonwealth v. Vurimindi, CP-51-CR-8022-2012. Thereafter, he filed numerous pro se

motions for a new trial, for the recusal of Judge Anhalt, to proceed pro se on appeal, and for

other relief. See id. On August 29, 2017 Judge Anhalt held a Grazier hearing at which

Vurimindi was permitted to proceed pro se. Vurimindi’s judgment of sentence was affirmed on

appeal on December 14, 2018. See id.

       Vurimindi was released from incarceration but apparently violated his parole and a

Gagnon II proceeding was instituted by the Philadelphia Adult Probation Unit on October 18,

2018. Vurimindi filed a pro se PCRA petition on December 18, 2019. O’Connor was appointed

and filed an amended PCRA petition on June 11, 2020. The PCRA petition remains pending.

II.    STANDARD OF REVIEW

       The Court grants Vurimindi leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action. 1 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a



1
        Vurimindi asserts he is currently in federal custody on an immigration detainer awaiting
deportation. A review of Philadelphia and Pennsylvania inmate locators indicates he is no
longer in state custody. The financial provisions of the Prison Litigation Reform Act do not
apply to Vurimindi since, as an immigration detainee, he is not considered a “prisoner.” See 28
U.S.C. § 1915(h); see also Brown v. Hoover, Civ. A. No. 20-998, 2020 WL 4903835, at *4
(M.D. Pa. Aug. 20, 2020) (“Notably absent from this definition of a “prisoner” is any reference
to immigration detainees, a fact which suggests that ICE detainees do not qualify as “prisoners”
under § 1915(h) and, are not subject to the procedures for payment of filing fees mandated for
prisoners 28 U.S.C. § 1915 (b)(1).”).
                                                 3
                                              103020
           Case 2:20-cv-05368-JFL Document 4 Filed 11/02/20 Page 4 of 7




claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains “sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. See id. As Vurimindi is

proceeding pro se, the Court construes his allegations liberally. See Higgs v. Att’y Gen., 655

F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       As Vurimindi’s PCRA petition is pending, the Court must abstain from deciding his

claims. Abstention “is a judicially created doctrine under which a federal court will decline to

exercise its jurisdiction so that a state court or state agency will have the opportunity to decide

the matters at issue.” Heritage Farms, Inc. v. Solebury Twp., 671 F.2d 743, 746 (3d Cir. 1982).

In Younger v. Harris, 401 U.S. 37 (1971), the United States Supreme Court “established a

principle of abstention when federal adjudication would disrupt an ongoing state criminal

proceeding.” Yang v. Tsui, 416 F.3d 199, 202 (3d Cir. 2005) (discussing Younger).

“Younger abstention is only appropriate in three types of underlying state cases: (1) criminal

prosecutions, (2) civil enforcement proceedings, and (3) civil proceedings involving orders in

furtherance of the state courts’ judicial function.” PDX N., Inc. v. Comm’r N.J. Dep’t of Labor

& Workforce Dev., No. 19-2968, 2020 WL 6192954, at *6 (3d Cir. Oct. 22, 2020) (internal

quotations omitted).

       Younger abstention “is premised on the notion of comity, a principle of deference and

‘proper respect’ for state governmental functions in our federal system.” Evans v. Court of



                                                  4
                                               103020
           Case 2:20-cv-05368-JFL Document 4 Filed 11/02/20 Page 5 of 7




Common Pleas, Delaware Cty., Pa., 959 F.2d 1227, 1234 (3d Cir. 1992) (citing Younger, 401

U.S. at 44). Comity concerns are especially heightened when the ongoing state governmental

function is a criminal proceeding. See id. The specific elements that warrant abstention are that

“(1) there are ongoing state proceedings that are judicial in nature; (2) the state proceedings

implicate important state interests; and (3) the state proceedings afford an adequate opportunity

to raise federal claims.” Schall v. Joyce, 885 F.2d 101, 106 (3d Cir. 1989) (citing Middlesex

Cnty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431 (1982)).

       Exceptions to the Younger doctrine exist where irreparable injury is “both great and

immediate,” where the state law is “flagrantly and patently violative of express constitutional

prohibitions,” or where there is a showing of “bad faith, harassment, or . . . other unusual

circumstance that would call for equitable relief.” Younger, 401 U.S. at 46, 53-54. The

exceptions are to be narrowly construed. Hall v. Pennsylvania, Civ. A. No. 12-2373, 2012 WL

5987142, *2 (M.D. Pa. Nov. 29, 2012) (citing Loftus v. Twp. of Lawrence Park, 764 F. Supp.

354, 357 (W.D. Pa. 1991)).

       Additionally, the United States Court of Appeals for the Third Circuit has held that

Younger abstention is warranted when a criminal defendant is pursuing post-conviction relief.

See Peay v. Massiah-Jackson, 133 F. App’x 31 (3d Cir. 2005). Directly on point, the Court in

Peay stated, “[t]o the extent that [ ] [Appellant] sought an injunction to force the PCRA courts to

allow him to proceed pro se or to bar a pending state criminal proceeding, Younger and its

progeny barred such relief.” Id. at 32-33 (citing Younger, 401 U.S. at 43-49); see also Ridge v.

Campbell, 984 F. Supp. 2d 364 (M.D. Pa. 2013) (holding that Younger abstention was warranted

where petition for post-conviction relief was pending in state court and requested relief would

interfere with those proceedings).



                                                 5
                                              103020
           Case 2:20-cv-05368-JFL Document 4 Filed 11/02/20 Page 6 of 7




       The Younger requirements are clearly met in this case. First, Vurimindi’s PCRA petition

is still pending. Second, the state proceedings implicate the important interest of enforcing the

Commonwealth’s criminal laws. Third, the PCRA proceedings provide Vurimindi an adequate

opportunity to argue in the state forum that he should be permitted to proceed as an

unrepresented litigant. Indeed, he has already been granted this relief in an earlier phase of his

criminal case. This Court may assume that the state procedures will afford him an adequate

remedy. See Kelm v. Hyatt, 44 F.3d 415, 420 (6th Cir. 1995) (citing Pennzoil Co. v. Texaco,

Inc., 481 U.S. 1 (1987)) (“Initially, we must presume that the state courts are able to protect the

interests of the federal plaintiff.”). Further, there is nothing in the Complaint to indicate that

Vurimindi falls within any of the narrow exceptions to the Younger doctrine.

       As Vurimindi asks this Court to direct the state court to permit him to proceed pro se and

to provide him with discovery, his requested remedies will interfere with pending state

proceedings. See Marks v. Stinson, 19 F.3d 873, 882 (3d Cir. 1994) (“A federal court will only

consider Younger abstention when the requested relief would constitute federal interference in

state judicial or quasi-judicial proceedings.” (citing Middlesex, 457 U.S. at 431; Huffman v.

Pursue, Ltd., 420 U.S. 592, 599–600 (1975))). Accordingly, it is appropriate to abstain from

entertaining the Complaint out of deference to the state judicial process. Accord Peay, 133 F.

App’x. 31; Ridge, 984 F. Supp. 2d 364; see also Ellis v. Mondello, Civ. A. No. 05-1492, 2005

WL 1703194, at *3 (D.N.J. July 20, 2005) (“[A]ssuming the criminal action is still pending in a

state trial or appellate court, review of the state court proceedings would be barred; a district

court cannot interfere in a pending state criminal action in order to consider issues that a plaintiff

can raise there.” (citing Younger, 401 U.S. at 43-54)).




                                                  6
                                               103020
          Case 2:20-cv-05368-JFL Document 4 Filed 11/02/20 Page 7 of 7




       An Order dismissing this case without prejudice follows. See Eldakroury v. Att’y Gen. of

N.J., 601 F. App’x 156, 158 (3d Cir. 2015) (per curiam) (explaining that non-merit based

dismissals, such as a dismissal pursuant to Younger must be without prejudice).



                                            BY THE COURT:



                                            /s/ Joseph F. Leeson, Jr.______________
                                            JOSEPH F. LEESON, JR.
                                            United States District Judge




                                               7
                                            103020
